Citation Nr: 0532674	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  96-37 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bronchial asthma.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from July 1963 to July 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

The veteran's claim of entitlement to service connection for 
bronchial asthma was originally denied in April 1970.  In 
April 2003, the Board found that the veteran had submitted 
new and material evidence sufficient to reopen the claim.  In 
November 2003, the Board remanded the issue of service 
connection for bronchial asthma to the RO for additional 
development.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.  

2.  There is no evidence of bronchial asthma in service and 
no competent evidence of a nexus between the veteran's 
current bronchial asthma and his period of service from July 
1963 to July 1965.


CONCLUSION OF LAW

Service connection for bronchial asthma is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. 
§ 3.303(a) (2005).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

The Board acknowledges that the veteran is currently 
diagnosed as having bronchial asthma.  However, his service 
medical records (SMRs) are completely negative for 
complaints, a diagnosis, or treatment for bronchial asthma.  
In addition, the report of the veteran's separation exam 
indicates that he specifically denied any asthma.  In fact, 
the veteran does not allege the onset of asthma until August 
1965, after he left active military service.  Therefore, 
service connection cannot be established based upon 
chronicity in service or post-service continuity of symptoms 
of a disorder first observed in service.  38 C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. at 494-97.    

Further, there is no competent evidence of a nexus between 
the current diagnosis and the veteran's period of service.  
Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000).  That is, there is no medical evidence that 
relates the veteran's current disability to service.  

The  veteran alleges that he was exposed to cold climates 
while serving in Alaska and a harsh, dusty environment in the 
Yakima desert.  He apparently asserts that this exposure 
caused him to contract bronchitis in August 1965, two months 
after he left active military service, which triggered the 
bronchial asthma.  

Although the veteran is competent to describe the 
circumstances of his service, he is not competent to offer an 
opinion as to a nexus between that service and his current 
asthma.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. 
at 494.  See also Routen v. Brown, 10 Vet. App. 183 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge").  There is no medical evidence 
of record that supports the veteran's assertion. 

The first medical evidence of this disorder is several years 
after service.  The United States Court of Appeals for the 
Federal Circuit has determined that such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 
2000).  The service medical records and post-service medical 
records provide evidence against this claim as both indicate 
that the disorder began after service and neither indicates 
an association to service.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  That is, there is not such a 
balance of the positive evidence with the negative evidence 
to otherwise permit a favorable determination on this issue.  
38 U.S.C.A. 
§ 5107(b).  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in November 2002, as well as information provided in 
the March 2002 and August 2005 supplemental statements of the 
case (SSOC), the RO advised the veteran of the evidence 
needed to substantiate his claim and explained what evidence 
VA was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence the veteran was 
responsible for providing.  In addition, the March 2002 and 
August 2005 SSOCs include the text of the regulation that 
implements the notice and assistance provisions from the 
statute.  Thus, the Board finds that the RO has provided all 
notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board observes that there is no VCAA notice prior to the 
March 1996 adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  However, as 
discussed above, the Board finds that the RO has ultimately 
provided all notice required by 38 U.S.C.A. § 5103(a).  
Therefore, any failure to make the specific request is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  See Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  
Moreover, neither the veteran nor his representative has made 
any showing or allegation that the timing of the VCAA notice 
resulted in any prejudice to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (the appellant bears the 
initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).   

With respect to the content of the VCAA notice, the veteran 
received one VCAA letter in November 2002 and another one in 
May 2004 which specifically asked him to provide any evidence 
in his possession that pertains to his claim.  Pelegrini, at 
120-21.  The Board is satisfied that the veteran had proper 
notice.  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
available VA medical records, and several private medical 
examination records.  As there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

The Board recognizes that the veteran has not been afforded a 
VA examination regarding his claim for service connection for 
bronchial asthma, and that VA has not obtained an opinion 
regarding the probable etiology of this disability.  The 
veteran is entitled to a medical nexus opinion pursuant to 
the Secretary's duty to assist where there is competent 
evidence of a current disability and evidence indicating an 
association between the veteran's disability and his active 
service.  38 U.S.C.A. § 5103A(d).  See Charles v. Principi, 
16 Vet. App. 370 (2002).  As indicated, VA concedes the 
current diagnosis of bronchial asthma.  However, because 
there is no competent evidence relating this disability to 
service, the duty to undertake this type of assistance is not 
triggered.  See Wells v. Principi, 326 F.3d 1381 (2003).  The 
Board finds that the evidence, discussed above, which 
indicates that the veteran did not receive treatment for the 
claimed disorder during service or that there is any 
competent medical evidence showing or indicating a nexus 
between service and the disorder at issue, warrants the 
conclusion that a remand for an examination and/or opinion is 
not necessary to decide the claim.  See 38 C.F.R.  § 3.159 
(c)(4) (2005).  As service and post-service medical records 
provide no basis to grant this claim, and provide evidence 
against the claim, the Board finds no basis for a VA 
examination to be obtained.

As directed in the November 2003 remand, the RO sought to 
obtain the veteran's medical records from the VA Medical 
Centers (VAMC) in Rio Piedras and San Juan for the period of 
July 1965 to the present.  The VAMCs responded that such 
records do not exist.  The Board is satisfied as to 
compliance with its instructions from the November 2003 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

 
ORDER

Service connection for bronchial asthma is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


